UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7082




UNITED STATES OF AMERICA,


                                              Plaintiff - Appellee,

          versus


MICHAEL HICKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:99-cr-00445-CMH)


Submitted:   December 20, 2007         Decided:     December 27, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Hicks, Appellant Pro Se. Joshua Whitmarsh Drew, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Hicks appeals the district court’s order denying

his motion for reconsideration of his criminal conviction for

assaulting a correctional officer. We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court. United States v. Hicks, No. 1:99-cr-

00445-CMH (E.D. Va. June 27, 2007).        We deny Hicks’ motion for stay

and   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -